Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered September 9, 1999, convicting him of criminal sale of a controlled substance in the second degree (four counts), criminal possession of a controlled substance in the third degree (10 counts), criminal sale of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was arrested without probable cause, and consequently, that certain physical evidence should have been suppressed, is not preserved for appellate review (see People v Nixon, 240 AD2d 764 [1997]; People v Feliciano, 185 AD2d 359 [1992]). In any event, the contention is without merit (see People v Robinson, 97 NY2d 341 [2001]).
*681The defendant’s remaining contentions are without merit. S. Miller, J.P., Goldstein, McGinity and Mastro, JJ., concur.